                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                          WESTERN DIVISION

 BASIL MOHANDIE,

               Plaintiff,
                                                Case No. 3:17-cv-50355
        v.
                                                Honorable Iain D. Johnston
 JOHN VARGA, and WEXFORD
 HEALTH SOURCES, INC,

               Defendants.


                    MEMORANDUM OPINION AND ORDER

      Plaintiff Basil Mohandie, previously incarcerated at Dixon Correctional

Center, brought this action against Warden John Varga and Wexford Health

Sources, Inc. (“Wexford”) pursuant to 42 U.S.C. § 1983, the Americans with

Disabilities Act, and the Rehabilitation Act. Dkt. 54. Mohandie, who suffers from

Autism Spectrum Disorder, id. ¶ 6, has difficulty communicating with other people,

id. ¶ 7. As a result, he struggles with maintaining appropriate behavior. Id. ¶ 8. He

struggles to engage in conversation and to express his concerns and needs. Id. ¶ 15.

      Although Mohandie’s complaint does not make clear what accommodations

he requested or when, he attached to the second-amended complaint an “STC

Double Celling Profile/Vote Sheet,” which implies that he asked to be housed alone

due to his condition. Id. at 7. Mohandie alleges that this sheet is used as one

criterion when making the determination of whether to house an inmate alone. Id. ¶

12. That sheet, signed by four different people, explained that Mohandie exhibited

“no active psychosis and is stable and at this time.” Id. at 7. Under “level of social

                                           1
skills,” the sheet noted that Mohandie was “able to appropriately engage in

conversation [and] express concerns/needs,” but also that Mohandie exhibited “poor

to minimal cooperation [and] participation.” Id.

        Mohandie asserts that these determinations were erroneous, without factual

support, can only be explained by a desire to cause him harm, or otherwise failed to

be accompanied by a legible signature. Id. ¶¶ 16–17. He also alleges that the

Wexford employee’s conclusion that Mohandie was able to engage in conversation

and express his needs “was a proximate cause of the refusal to require that [he] be

housed in a one-person cell.” Id. ¶ 18. Mohandie also asserts that he “will be in

imminent danger of attack if he is placed in a two-person cell.” Id. ¶ 25.

        After Mohandie filed his second-amended complaint, Warden Varga and

Wexford filed motions to dismiss. Dkts. 62, 67. Instead of ruling on those motions,

this Court ordered that Mohandie show cause why this case should not be dismissed

as not justiciable. Dkt. 96. Having reviewed the parties’ arguments, this Court now

dismisses Mohandie’s second-amended complaint without prejudice. Mohandie has

not alleged a case or controversy within the meaning of Article III.

   I.      Analysis

        Article III of the U.S. Constitution limits federal court authority to cases or

controversies of a judicial nature. U.S. Const. art. III, § 2. Thus, if a claim “rests

upon ‘contingent future events that may not occur as anticipated or indeed at all,’”

then that claim is not yet ripe for review in federal court. Texas v. United States,

523 U.S. 296, 300 (1998) (quoting Thomas v. Union Carbide Agricultural Products



                                            2
Co., 473 U.S. 568, 581 (1985)). Similarly, if a claim was once ripe but has since lost

its purpose, that claim is no longer presents a live controversy and again fails to

present a justiciable case. Renne v. Geary, 501 U.S. 312, 320–21 (1991) (discussing

mootness doctrine).

      And the case or controversy requirement also means that the plaintiffs must

have standing to sue. They must have suffered a harm that is concrete and

particular to them, that is redressable by the relief sought, and that is fairly

traceable to the defendant’s allegedly wrongful act. Lujan v. Defs. of Wildlife, 504

U.S. 555, 560–61 (1992). Because these requirements speak to the constitutional

power of the federal court to hear the plaintiff’s claim, they exist regardless of the

claim’s source of law.

      A. Mootness

      To be sure, mootness is a concern in this case. Mohandie no longer resides at

Dixon Correctional Center, where the alleged misdeeds occurred and from whom he

seeks injunctive relief. Because Mohandie is no longer subject to the defendants’

actions, any prospective relief would fail to remedy any presently existing harm. In

Ortiz v. Downey, the Seventh Circuit explained that because the plaintiff inmate

had been transferred to a different facility, “the district court could grant no

prospective relief to [him] against these defendants.” 561 F.3d 664, 668 (7th Cir.

2009). Though his damages claim was still live, the Circuit deemed “speculative” the

notion that granting injunctive relief would redress any harm and declined to

“assume without reason that Mr. Ortiz might once again find himself an inmate of



                                           3
the same local institution and find himself subject to the restrictions of which he

complains here.” Id.

      In response, Mohandie argues that voluntary cessation doctrine applies.

Citing Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013), he contends that the

burden is on the defendant “to show that plaintiff’s transfer to the Joliet Treatment

Center means ‘that it is absolutely clear the allegedly wrongful behavior could not

reasonably be expected to recur.’” Dkt. 98, at 2. Warden Varga, however, argues

that he did not voluntarily comply; that he has not voluntarily implemented the

changes Mohandie seeks. Instead, Warden Varga points out that because of

Mohandie’s transfer to another facility, the Warden “is entirely unable to exercise

any discretion or control over” Mohandie. Dkt. 101, at 3.

      No doubt, voluntary cessation doctrine places the burden on the defendant to

show that the challenged conduct cannot reasonably be expected to start up again.

Already, LLC, 568 U.S. at 96. But that doctrine seeks to counter a defendant’s

attempt to remove a federal court’s jurisdiction by preempting the requested

injunctive relief, even though that defendant can simply reverse course once the

case is dismissed as moot. EEOC v. Flambeau, Inc., 846 F.3d 941, 949 (7th Cir.

2017) (quoting Already, LLC, 568 U.S. at 91). But that situation does not exist here.

Voluntary cessation doctrine does not apply because the defendant did not

voluntarily comply. Instead of enacting any requested policy change, Mohandie was

transferred to a treatment facility. Furthermore, because Mohandie is no longer

under the control of the Warden, his choices do not affect Mohandie.



                                          4
       Because Mohandie no longer resides at the Warden’s facility, and because no

exception applies, his claims for injunctive and declaratory relief are dismissed as

moot. Higgason v. Farley, 83 F.3d 807, 811 (7th Cir. 1996) (dismissing claims for

declaratory and injunctive relief as moot because he had been transferred from the

defendant’s facility and failed to show that his return was a virtual certainty);

Accord Sutton v. Rasheed, 323 F.3d 236, 248 (3d Cir. 2003) (“An inmate’s transfer

from the facility complained of generally moots the equitable and declaratory

claims.”).

       But even if voluntary cessation did apply, that doctrine does not allow “the

plaintiff to rely on theories of Article III injury that would fail to establish standing

in the first place.” Already, LLC, 568 U.S. at 96. In other words, though mootness

doctrine asks whether a case or controversy still exists, a plaintiff must have

established standing to sue in the first place. Milwaukee Police Ass’n v. Bd. of Fire

& Police Comm’rs of Milwaukee, 708 F.3d 921, 929 (7th Cir. 2013).

       B. Standing

       Although Mohandie’s claims for prospective relief are mooted by his transfer,

he also lacks standing to bring suit in the first instance. Mohandie did not allege

any concrete harm. And when prompted by this Court’s order to show cause,

Mohandie again failed to assert any concrete harm. Instead, he seemed to confuse

the damages element of his claim with the constitutional requirement that

plaintiff’s must have suffered such harm. Dkt. 98, at 3–4.




                                            5
      As mentioned above, to satisfy Article III standing, a plaintiff must have

suffered an injury in fact, that will be legally redressed by the relief sought, and

that is fairly traceable to the act complained of. Lujan, 504 U.S. at 560–61. Here,

the Court questioned whether Mohandie has suffered an injury in fact. Dkt. 96.

      To satisfy the injury-in-fact prong, plaintiffs must allege that they have

suffered “an invasion of a legally protected interest that is concrete and

particularized and actual or imminent, not conjectural or hypothetical.” Spokeo, Inc.

v. Robins, 136 S. Ct. 1540, 1548 (2016). Furthermore, bare statutory violations,

“divorced from any concrete harm,” are not enough to satisfy the injury-in-fact

requirement. Id. at 1549. In other words, Mohandie’s allegation that the defendants

violated statutory law is not enough to show an injury-in-fact. Id. (“Article III

standing requires a concrete injury even in the context of a statutory violation. For

that reason, Robins could not, for example, allege a bare procedural violation,

divorced from any concrete harm, and satisfy the injury-in-fact requirement of

Article III.”). And his allegation that defendants’ actions placed him at risk of harm

is not enough; that risk of future harm must be real, not speculative. Clapper v.

Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (“Thus, we have repeatedly reiterated

that threatened injury must be certainly impending to constitute injury in fact, and

that allegations of possible future injury are not sufficient.”) (cleaned up).

      This case presents the Court with an unusual circumstance because

Mohandie no longer resides in the same facility. This alone moots his claim for

declaratory and injunctive relief. Higgason v. Farley, 83 F.3d 807, 811 (7th Cir.



                                            6
1996) (dismissing claims for declaratory and injunctive relief as moot because he

had been transferred from the defendant’s facility and failed to show that his return

was a virtual certainty). Mohandie alleges harm due to the decision not to require

that he be housed alone. But he does not allege what that harm is, so the Court

cannot determine how concrete it is, or if it is merely a bare, insufficient statutory

violation.

      Furthermore, Mohandie has not alleged whether he was actually housed with

a cell mate. Despite the Court’s efforts to determine if Mohandie has been, is

currently, or will be housed with anybody else, his counsel steadfastly refuses to tell

the Court. On the contrary, he alleged that he “will be in imminent danger of attack

if he is placed in a two-person cell.” Dkt. 54, ¶ 25. Mohandie’s assertion from 2017

that his harm (meaning an assault by a cell mate) was “imminent” has not occurred

as far as the Court knows. City of Los Angeles v. Lyons, 461 U.S. 95, 108 (1983). And

a reasonable person would expect that if he had been assaulted by a cell mate

because he was not provided single celling arrangements, his counsel would have

notified the Court of this critical fact in response to the rule to show cause. The

Court’s analysis would be very different if Mohandie had been harmed in that way.

The absence of harm over the course of four years undermines Mohandie’s assertion

that harm is imminent. Lyons, 461 U.S. at 108. If anything, the “if he is placed”

language implies that he had not been housed with a cell mate. And Mohandie has

since been moved to the Joliet Treatment Center. Thus, if he were going to




                                           7
immediately suffer concrete harm as a result of the defendants’ actions that he

complains of, that harm would have likely already occurred.

      To determine whether Mohandie had suffered a concrete injury, this Court

ordered him to address the question. But he failed to do so, even though such harm

would have already materialized. Instead, he explains that he “does not allege with

specificity how the defendants’ conduct ‘harmed him, or that he was at imminent

risk of harm because of the defendant’s action.’” Dkt. 98, at 3. He then goes on to

assert that he does not have to. This argument, however, betrays a fundamental

misunderstanding of the task he was ordered to accomplish. The Court questioned

his constitutional standing to sue. Johnson v. Allsteel, Inc., 259 F.3d 885, 887 (2001)

(disagreeing with the district court’s conclusion but commending its decision to

address standing sua sponte). The Court did not question whether his complaint

satisfied the federal pleading standards. Instead, the Court questioned whether it

possesses the constitutional authority to hear Mohandie’s complaint.

      Furthermore, Mohandie proceeds to conflate damages with concrete harm.

He contends that he is permitted to seek nominal damages, relying on the Supreme

Court’s recent decision in Uzuegbunam v. Preczewski, 141 S. Ct. 792 (2021). But

that misses the point. Whether nominal damages are enough to redress the harm is

an entirely different question than whether the harm itself is concrete. Those are

two different prongs of the standing analysis, and they must both be satisfied.

Indeed, in the very same case Mohandie cites, the Supreme Court explained why he

is wrong:



                                           8
       This is not to say that a request for nominal damages guarantees entry
       to court. Our holding concerns only redressability. It remains for the
       plaintiff to establish the other elements of standing (such as a
       particularized injury); plead a cognizable cause of action; and meet all
       other relevant requirements. We hold only that, for the purposes of
       Article III standing, nominal damages provide the necessary redress for
       a completed violation of a legal right.

Id. at 802 (citations omitted) (emphasis added). Thus, the Supreme Court expressly

cabined its opinion within the confines of the redressability element to standing. It

expressly did not abrogate the requirement that plaintiffs suffer a concrete harm.

       Mohandie’s citation to Wells v. Caudill, 967 F.3d 598 (7th Cir. 2020) is

equally unhelpful. The passage he cites, which is notably part of a dissenting

opinion, explains that damages are not an element to liability in a deliberate

indifference claim. 1 Dkt. 98, at 4. There again, damages and concrete harm are not

the same thing. That much is clear from Uzuegbunam, which as explained above,

expressly noted that nominal damages could satisfy redressability but said nothing

of the other standing requirements. Uzuegbunam, 141 S. Ct. at 802. More

fundamentally though, the requirement that plaintiffs suffer a concrete harm is a

constitutional threshold question. Spokeo, 136 S. Ct. at 1548. Damages, on the other

hand, refers to “[m]oney claimed by, or ordered to be paid to, a person as

compensation for loss or injury.” Damages, Black’s Law Dictionary (11th ed. 2019).

Thus, damages remediate injury, but those terms are not interchangeable.




1The Court notes that Mohandie’s argument did not at first explain that he was citing to a
dissenting opinion. Still, he made a point to admit that mistake and notify the Court of it.
Such candor is appreciated.
                                              9
         At bottom, Mohandie has failed to allege an injury, let alone a concrete one.

When prompted, his response also failed to cure that problem. Thus, at this time,

the Court lacks the constitutional authority to proceed.

   II.      Conclusion

         For the reasons explained above, the Court has no choice but to dismiss

Mohandie’s second-amended complaint. Still, the dismissal is without prejudice to

amend the complaint by May 21, 2021. Mohandie will be afforded another

opportunity to plead a justiciable case. But he should do so with this order in mind

and in accordance with his requirements under Federal Rule of Civil Procedure 11.

If Mohandie declines to amend his complaint by that date, this dismissal will be

with prejudice.



Date: April 28, 2021

                                                           ___________________________
                                                            Honorable Iain D. Johnston
                                                           United States District Judge
                                                             Northern District of Illinois
                                                                      Western Division




                                            10
